Citation Nr: 1032528	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  09-46 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a restoration of a 40 percent rating for 
degenerative changes of the thoracolumbar spine (T12-L5) with 
flexion ankylosis (spine disability), to include the propriety of 
the reduction.

2.  Entitlement to total disability on the basis of individual 
unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1961 to February 
1965.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from December 2007 and September 2009 rating 
decisions of the Togus, Maine, and Pittsburgh, Pennsylvania, 
Department of Veterans Affairs (VA) Regional Offices (RO), 
respectively.  The December 2007 rating decision denied 
entitlement to TDIU.  The September 2009 rating decision reduced 
the evaluation of the Veteran's service connected spine 
condition.

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in March 2010.  A transcript of 
the hearing is associated with the claims file.  During the 
hearing, he submitted additional evidence with a waiver of 
initial RO consideration.  See 38 C.F.R. § 20.1304 (2009).


FINDINGS OF FACT

1.  A rating decision dated September 2009 reduced the evaluation 
for spine disability from 40 percent to 10 percent effective 
December 1, 2009; the 40 percent evaluation was in effect for 
less than 5 years.

2.  Medical evidence at the time of the reduction did not 
demonstrate overall improvement in the Veteran's spine disability 
since the initial grant of the 40 percent evaluation.

3.  Service connection is in effect for status post arthrotomy, 
right knee with arthritis is rated at 40 percent as of September 
30, 2005, and for service connected degenerative changes of the 
thoracolumbar spine (T12-L5) with flexion ankylosis is rated 40 
percent as of March 24, 2006.  He is also service connected for 
post arthrotomy, left knee with arthritis, thrombophlebitis, and 
surgical scars on the left knee.  His combined disability rating 
has been 70 percent or more since March 24, 2006.  

3.  Throughout the entire claims period, the record evidence 
demonstrates that the Veteran is unable to secure or follow 
substantially gainful employment as a result of his service 
connected back and knee disabilities.


CONCLUSIONS OF LAW

1.  The criteria for restoration of a 40 percent rating for 
degenerative changes of the thoracolumbar spine (T12-L5) with 
flexion ankylosis have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.105(e), 3.344, 4.71a, DC 5242 (2009).

2.  The criteria for entitlement to a TDIU have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.41, 
4.3, 4.16(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed into 
law on November 9, 2000.  Implementing regulations were created, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.

Inasmuch as this case involves a rating reduction for the spine 
disability, there are specific notice requirements, found in 38 
C.F.R. § 3.105(e)-(i), which are applicable to reductions in 
ratings.  38 C.F.R. § 3.105(e) sets forth procedural requirements 
for reductions in disability compensation ratings.  When a 
reduction is anticipated, the beneficiary must be notified of the 
proposed reduction, with notice of the reasons for the proposed 
reduction.  Further, the beneficiary must be allowed a period of 
at least 60 days to submit additional evidence to show that the 
rating should not be reduced.  After the allotted period, if no 
additional evidence has been submitted, final rating action will 
be taken and the rating will be reduced or discontinued effective 
the last day of the month in which a 60-day period from the date 
of notice to the beneficiary of the final rating expires.  38 
C.F.R. § 3.105(e).

When the procedures of 38 C.F.R. § 3.105(e) are applicable, VA 
must comply with those provisions rather than the notice and duty 
provisions in the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126. See, e.g., 
Kitchens v. Brown, 7 Vet. App. 320, 325 (1995); Brown v. Brown, 5 
Vet. App. 513 (1993); Venturella v. Gober, 10 Vet. App. 340, 342-
43 (1997) (defining evidence which may be used in such 
determinations); see also Damrel v. Brown, 6 Vet. App. 242, 245 
(1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en 
banc) (standards for review of evidence).

In this case, the requirements under 38 C.F.R. § 3.105(e) for 
reduction of the schedular disability rating from 40 to 10 
percent for the Veteran's spine disability, were properly carried 
out by the RO.  In May 2009, the RO notified the Veteran of a 
proposed rating reduction (issued in a May 2009 rating decision), 
and the RO instructed the Veteran to submit within 60 days any 
additional evidence to show that his rating should not be 
reduced.  The RO took final action to reduce the disability 
rating in a September 2009 rating decision, in which the rating 
was reduced from 40 to 10 percent, effective December 1, 2009.  
The RO informed the Veteran of this decision by letter dated 
September 2009.  Thus the RO properly carried out the procedural 
requirements under 38 C.F.R. § 3.105(e) for reduction of the 
schedular disability rating from 40 to 10 percent for 
degenerative changes of the thoracolumbar spine (T12-L5) with 
flexion ankylosis.  The Veteran does not contend otherwise.

With regard to the TDIU claim, the general VCAA requirements 
apply.  Specifically, upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify the 
claimant and representative of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant about the information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  These notice requirements 
apply to all five elements of a service connection claim, 
including disability ratings and effective dates.  Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006).  This notice must be 
provided prior to the initial decision on a claim for VA 
benefits.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In March 2007, the Veteran received a notice letter, which 
notified him of what information and evidence was needed to 
substantiate his claim, what information and evidence must be 
submitted by the Veteran, what information and evidence would be 
obtained by VA, and how the disability ratings and effective 
dates are assigned.

As to the duty to assist, the Board is not aware of the existence 
of additional relevant evidence in connection with the Veteran's 
claims that VA has not sought.  Service treatment records, VA 
treatment records, VA medical examination results and statements 
of the Veteran's representative have been obtained.  The Veteran 
has been accorded ample opportunity to present evidence and 
argument in support of her appeal.  The Board finds that VA has 
obtained, or made reasonable efforts to obtain, all evidence that 
might be relevant to the issues on appeal, and that VA has 
satisfied the duty to assist.

Restoration of Spine Disability Rating

Specific requirements must be met in order for VA to reduce 
certain ratings assigned for service-connected disabilities.  See 
38 C.F.R. § 3.344; see also Dofflemyer v. Derwinski, 2 Vet. App. 
277 (1992).  The requirements for reduction of ratings in effect 
for five years or more are set forth at 38 C.F.R. § 3.344(a) and 
(b), which prescribe that only evidence of sustained material 
improvement under the ordinary conditions of life, as shown by 
full and complete examinations, can justify a reduction; these 
provisions prohibit a reduction on the basis of a single 
examination.  See Brown v. Brown, 5 Vet. App. 413, 417-18 (1995).

However, for other disabilities that are likely to improve, that 
is, disabilities for which a rating has been in effect for less 
than five years, re-examinations disclosing improvement in 
disabilities will warrant a rating reduction.  38 C.F.R. § 
3.344(c).  Specifically, it is necessary to ascertain, based upon 
a review of the entire recorded history of the condition, whether 
the evidence reflects an actual change in disability and whether 
examination reports reflecting change are based upon thorough 
examinations.  In addition, it must be determined that an 
improvement in a disability has actually occurred and that such 
improvement actually reflects an improvement in the Veteran's 
ability to function under the ordinary conditions of life and 
work.  See Brown, 5 Vet. App. at 420-421 (citing 38 C.F.R. §§ 
4.1, 4.2, 4.10 and 4.13); 38 C.F.R. 3.344(c).

In determining whether a reduction was proper, the Board must 
focus upon evidence available to the RO at the time the reduction 
was effectuated, although post-reduction medical evidence may be 
considered in the context of evaluating whether the condition had 
actually improved.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 
281-282 (1992).  However, post-reduction evidence may not be used 
to justify an improper reduction.

Under 38 C.F.R. § 3.344(c), the pertinent disability rating must 
have continued for five years or more before the criteria in 
paragraphs (a) and (b) of that section become applicable.  Here, 
since the 40 percent evaluation was granted in October 2006, 
effective March 24, 2006, and reduced to 10 percent in September 
2009, effective December 1, 2009, the 40 percent rating had not 
been in effect for the requisite five-year period of time as set 
forth at 38 C.F.R. § 3.344(a) and (b).  As such, the provisions 
of 38 C.F.R. § 3.344(a) and (b) are not directly applicable in 
this instance.

The RO considered the criteria under the General Rating Formula 
for Diseases and Injuries of the Spine when considering whether a 
reduction was warranted.  See 38 C.F.R. § 4.71a.  Diagnostic 
Code 5242 provides criteria for evaluating impairment arising 
from degenerative arthritis of the spine.  

In relevant part, the General Rating Formula for Diseases and 
Injuries of the Spine provides a 10 percent disability rating for 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, combined range of 
motion of the thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or abnormal 
spinal contour; or, vertebral body fracture with loss of 50 
percent or more of the height; and a 40 percent disability rating 
is assigned for forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.   38 C.F.R. § 4.71a.

Originally, in an October 2006 rating decision the RO granted 
service connection for the Veteran's spine disability and 
assigned a 40 percent rating, effective March 24, 2006, pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Code 5242.  In this decision, 
the RO noted:

Although the actual range of motion studies and 
associated symptoms would generally not support the 40 
percent grant, your examiner did provide a diagnosis 
of ankylosis of the thoracolumbar spine, at 12 degrees 
of flexion (fixed in position).  Based on that 
finding, and relating the ankylosis to your service 
connected knees.  The fixation at 12 degrees of 
flexion is held to be a favorable ankylosis, not 
resulting in any major limitations ([as] noted by your 
examiner's opinion that the condition has no effect on 
your activities of daily living, recreation or 
traveling).

Thus the critical evidence considered by the RO in granting a 40 
percent disability rating was contained in the report of a 
September 2006 VA examination.  Upon examination, the Veteran's 
range of motion was found to be forward flexion from 12 to 90 
degrees, with pain beginning at 86 degrees; extension from -15 to 
-15 degrees; left lateral flexion from zero to 25 degrees, with 
pain beginning at 22 degrees; right lateral flexion from zero to 
30 degrees, with pain beginning at 26 degrees; and left and right 
lateral rotation from zero to 28 degrees.  No additional loss of 
motion was found after repetitive use.  The examiner noted a 
history of decreased motion, stiffness, pain, and weakness, but 
not fatigue or spasms.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The Veteran reported daily flare-ups after walking or 
prolonged standing.  The examiner found lumbar flattening and 
ankylosis on part of the thoracolumbar spine, in that he was 
lacking full extension of his back when upright, but found no 
indications of unfavorable ankylosis.

An April 2007 VA medical examination found scoliosis with 
moderate degenerative changes by x-rays of the lumbar spine, with 
chronic residual back pain.  The Veteran's active range of motion 
of the lumbar spine was found to be forward flexion from zero to 
90 degrees without pain; extension from -5 to -5 degrees; left 
lateral flexion from zero to 22 degrees; right lateral flexion 
from zero to 23 degrees; left lateral rotation from zero to 26 
degrees; and right lateral rotation from zero to 15 degrees.  No 
additional loss of motion was found after repetitive use.  The 
Veteran reported flare-ups that further limited his range of 
motion and caused him to limit his functional activities to a 
moderate degree.  There was no evidence of spinal scoliosis, 
lumbar spasm, or tenderness or pain to palpation in the 
lumbosacral area.

Following the April 2007 VA examination, in a December 2007 
rating decision the RO proposed to reduce the disability rating 
from 40 to 10 percent.  The report of the April 2007 VA 
examination contains the main evidence used to support the RO's 
December 2007 rating decision, which proposed to reduce the 
disability rating from 40 to 10 percent.  October 2007 VA 
treatment records note complaints of chronic low back pain.  A 
January 2008 VA treatment record found severe lumbar degenerative 
disc disease and facet arthrosis.  His forward flexion was 
approximately 90 degrees, but he was only able to extend a few 
degrees.  He had some pain with increased extension and lateral 
rotations.  There was no clonus.  He had tenderness to palpation 
about his lower lumbar paravertebral musculature area, some pain 
in his sacroiliac joint, and some pain in his midline lower 
lumbar spine.  In a February 2008 rating decision, the RO decided 
against the proposed reduction, stating that although recent 
evidence shows some improvement in the spine condition, sustained 
improvement had not been definitively established.

In April 2009, the Veteran underwent another VA medical 
examination.  The Veteran's range of motion of the lumbar spine 
was found to be forward flexion from zero to 68 degrees; 
extension from -10 to -10 degrees; left lateral flexion from zero 
to 20 degrees; right lateral flexion from zero to 18 degrees; 
left lateral rotation from zero to 18 degrees; and right lateral 
rotation from zero to 18 degrees.  No additional loss of motion 
was found after repetitive use except for extension which was 
limited to -12 degrees after three repetitions due to pain.  No 
other DeLuca factors were noted.  The examiner noted a history 
of fatigue, decreased motion, stiffness, weakness, spasms, and 
pain.  The Veteran again complained of daily flare-ups.  During 
one flare-up in December 2008, the emergency room doctor had told 
the Veteran to stay off his feet until he was better and the 
Veteran reported that he stayed off his feet for about a week.  
The Veteran ambulated with a flexed gait pattern, stiff appearing 
back, valgus angulation at the knees, slow gait pattern, and 
moderate external rotation of the feet.  He did not have evidence 
of spinal scoliosis, or evidence of lumbar spasm.

Later, in a May 2009 rating decision the RO again proposed to 
reduce the disability rating from 40 to 10 percent.  At that 
time, the Veteran requested a hearing.

During his July 2009 hearing, the Veteran testified that he took 
medication daily for his back pain and that his back pain 
affected his daily activities such as yard work and cooking, in 
that he had to stop and take five minute breaks every ten minutes 
or so.  He stated that he could not walk more than a couple of 
hundred feet because of his back.  He further testified that he 
could not lift objects over five pounds.  Finally, he stated that 
he was still unable to stand straight up.

In a September 2009 rating decision, the RO reduced the Veteran's 
disability evaluation from 40 to 10 percent, effective December 
1, 2009.

A February 2010 MRI of the lumbar spine found levoscoliosis and 
multilevel degenerative disc disease.

During his March 2010 Board hearing, the Veteran again testified 
that he took daily medication for his back pain and that it 
affected his daily activities such as cooking and yard work, in 
that he had to stop and sit down every ten or fifteen minutes.  
He also testified that he was unable to stand up completely 
straight and his position is always in a fixed forward position.  
He stated that he had frequent flare-ups of back pain.

The evidence as reflected above supports a restoration of the 40 
percent evaluation for spine disability.  Although later 
examinations do not refer to partial ankylosis of the 
thoracolumbar spine, like the September 2006 examiner did, these 
examinations continue to show that the Veteran lacked full 
extension of his back when upright.  Likewise, the Veteran's 
testimony confirms that he is unable to stand completely 
straight.  His ability to extend has not improved.  This lack of 
full extension was cited by the September 2006 examiner as proof 
of partial ankylosis.  Moreover, there is no showing in general 
of any improvement in the Veteran's ability to function.  The 
Veteran's overall range of motion has remained relatively 
constant, if not slightly decreased, since that examination.  

In sum, the overall evidence reflects that no such improvement of 
the Veteran's spine disability symptoms actually took place after 
the time of the September 2006 VA examination.

The symptoms throughout the period after the September 2006 VA 
examination are on the whole, essentially of the same severity as 
those recorded in the September 2006 VA examination.  The 
September 2006 VA examination was the basis for a rating premised 
on a finding of ankylosis of the thoracolumbar spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5242.

Because the evidence shows that there has been no actual 
improvement in the Veteran's spine disability since September 
2006, the Board finds that restoration of the 40 percent rating 
for this disability is warranted.  Brown, 5 Vet. App. 413.



TDIU Claim

The Veteran filed a claim for entitlement to total disability on 
the basis of individual unemployability (TDIU), which was 
received by VA on February 13, 2007.

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 percent 
disabling; or (2) that the Veteran is unable to secure or follow 
a substantially gainful occupation as a result of his service-
connected disabilities - provided there is one disability ratable 
at 60 percent or more, or, if more than one disability, at least 
one disability ratable at 40 percent or more and a combined 
disability rating of 70 percent.  38 C.F.R. § 4.16(a).  The 
Veteran currently does not have a single disability rated at 60 
percent or more disabling.  However, the Veteran's service 
connected status post arthrotomy, right knee with arthritis is 
rated at 40 percent as of September 30, 2005, and his service 
connected degenerative changes of the thoracolumbar spine (T12-
L5) with flexion ankylosis is rated 40 percent as of March 24, 
2006.  His combined disability rating has been 70 percent or more 
since March 24, 2006.  Thus, the Veteran's disabilities meet the 
latter of the two objective bases for a permanent and total 
disability rating for compensation purposes.

The Veteran worked part-time as a crossing guard from October 
2000 to September 2005.  The Veteran stated that he gave up that 
job because his knee problems and back pain made him unable to 
endure prolonged standing.  The record is clear that the Veteran 
is unable to perform the tasks of a crossing guard.  See February 
2008 letter from the Chief of Police and February 2008 hearing 
testimony.  Furthermore, the Veteran has submitted a March 2010 
letter from his private physician, which noted that due to the 
Veteran's severe neck, back, and knee disabilities, it would be 
"very difficult for [the Veteran] to be involved in a 
significant gainful employment."  While this opinion includes 
consideration of the Veteran's non-service connected neck 
condition, in light of the additional evidence and extending the 
Veteran the benefit of the doubt, the Board finds that the 
preponderance of the evidence is in favor of finding that the 
Veteran's service connection disabilities warrant a TDIU 
evaluation.  See 38 U.S.C.A. § 5107(b).


ORDER

The 40 percent rating for degenerative changes of the 
thoracolumbar spine (T12-L5) with flexion ankylosis is restored.  
The appeal is granted.

Entitlement to a total disability rating based on individual 
unemployability due the service-connected back and bilateral knee 
disorders is granted, at for the period from February 13, 2007, 
subject to the provisions governing the award of monetary 
benefits.



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


